J. B. McPHERSON, District Judge.
I heartily approve of the action of the Court of Appeals of the Second Circuit in suspending indefinitely the respondents from, practice before that court. The brief which they filed was scandalous and insulting, and richly deserved the punishment that was inflicted; but I have serious doubts whether the Circuit Court for the Eastern District of Pennyslvania, to which they have been admitted to practice, ought to punish them again for this single fault, aggravated though it was. It is quite clear that, while this example of their professional delinquency was aggravated, it falls short of criminal conduct, and I think, therefore, -hnt I should resolve the doubt in their favor concerning the propriety f striking their names from the roll of attorneys of this court, and fr'ñitld merely leave them to feel the well-deserved punishment that "s inflicted upon them by the Court of Appeals for the' Second fih-.rlt.
fie rule to disbar is, therefore, discharged.